qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc ita - plr-152367-01 date date dear requested a private ruling on your behalf in a letter dated date their letter states that they prepared your federal_income_tax return for with an error electing to include the entire amount of net_capital_gain reported on line c in investment_income reported on line e this error occurred in part because of a mistake by a staff member and in part because of a problem with the computer_program used to produce the return you have requested permission to revoke this election sec_163 of the internal_revenue_code includes in investment_income so much of certain net_capital_gain as the taxpayer elects to take into account under that clause sec_1_163_d_-1 of the income_tax regulations permits the taxpayer to revoke this election with the consent of the commissioner this letter grants permission to revoke the election on behalf of the commissioner caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent enclosures sincerely clifford m harbourt office of associate chief_counsel income_tax accounting
